Defendant appeals from a judgment entered upon a verdict in favor of the plaintiff, in an action to recover damages for the death of the plaintiff’s intestate. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The record does not show any negligence on the part of defendant’s bus driver. Hagarty, Johnston and Aldrich, JJ., concur; Close, P. J.f and Carswell, J., dissent and vote to affirm, with the following memorandum: *966This is a death case. It involved a vehicle which was not operated on rails, hence it is not controlled by the cases relating to vehicles so operated. The evidence presented jury questions as to negligence and contributory negligence.